COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JASON LEE KILLIAN,                                             No. 08-15-00062-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                              355th District Court
                                                §
 THE STATE OF TEXAS,                                           of Hood County, Texas
                                                §
                        Appellee.                                 (TC # CR12318)
                                                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to delete the $1,000 fine. We therefore affirm the judgment of the

trial court as reformed. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.